department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number tax years tax_exempt_and_government_entities_division release number release date date date legend state u dollar_figurex dollar_figurey dear we have considered your ruling_request dated date regarding the tax consequences relating to the proposed transactions described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code you are a cooperative under the laws of state your members elect the board_of directors on a one member one vote basis you serve approximately u members to which you provide electrical energy services pursuant to article vii sec_2 of your bylaws your operations shall be conducted in a manner so that all patrons except those excluded by contract will furnish capital to you in order to induce patronage and to assure that the cooperative will operate on a non-profit basis the cooperative is obligated to account on a patronage basis to all its patrons for all amounts received and receivable from the furnishing of electric energy in excess of operating costs and expenses properly chargeable against the furnishing of electric energy further your bylaws specify that you are obligated to pay credits to a capital_account for each patron all such amounts in excess of operating costs and expenses your books_and_records are required to be set up in a manner so that at the end of each fiscal_year the amount of capital if any furnished by each patron is clearly reflected and credited in an appropriate record to the capital_account of each patron each patron will be notified of the amount credited to his or her account at a reasonable_time after the end of each fiscal_year your bylaws further state that if your board_of trustees determines that your financial condition will not be impaired the capital credited to patrons’ accounts may be retired in full or in part the board has discretion to determine the method basis priority and order of retirement if any for any amounts furnished as capital as of date you have allocated and have an unretired patronage capital of dollar_figurex to your patrons and had a total capitalization of dollar_figurey historically you have retired the previously allocated patronage capital on a cycle of approximately years using the first-in_first-out redemption model you have stated that your sources of electric generation will change in the next decade you also expect fossil fuels will become more difficult to use and additional financial resources will be required to acquire or upgrade electric transmission assets seeking to strengthen your equity resources you have proposed to retire the current patronage allocations to current former and deceased patrons on an accelerated basis this retirement would occur by a cash payment of the present_value of the future capital credits payments the proposed redemption program would be voluntary you have asserted that the proposed equity patronage capital credit discounting is beneficial you stated that participation in the program would allow current and former members to receive the present_value of the cash payments they would otherwise receive many years in the future you have said that the difference between the face_amount of the equity_capital credit and the amount_paid will be reserved as permanent equity to be distributed only at your dissolution or liquidation you have represented that your board_of trustees will adopt a formal policy stating that e e e e the board_of trustees in its sole discretion may establish an equity discounting program voluntary to all parties whereby all or a portion of existing allocated patronage capital may be paid in cash at present_value to members patrons former members patrons and or deceased member-patron’s estates the annual equity discount rate to be applied to determine present_value of early redemption will be established by the board_of trustees to equal the 20-year treasury risk-free bond rate determined as of the first business_day of the year in question plus a risk factor unique to you and determined by your board_of trustees inthe sole discretion of your board_of trustees each member patron departing member patron former member patron and deceased member's estate may be given the option of receiving the present_value of their cumulative allocated patronage capital or in the board’s discretion a limited number of years or year members patrons former members patrons and members’ estates will be given the option of participating in the present_value discounting program the board_of trustees may suspend the present_value discounting program if in its sole judgment such action is in the best interest of the cooperative you have requested the following rulings following the adoption by the members of your proposed policy to accommodate patronage credit discounting you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code your proposed discounting of equity_capital as contemplated is consistent with the requirements of revrul_72_36 1972_1_cb_151 and will not constitute a forfeiture of patronage capital the proposed methodology for determining the discount rate is consistent with the precepts of cooperative tax law and is within the board_of trustees’ discretion law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member's rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years revrul_83_170 1983_2_cb_97 describes a cooperative organization formed to provide cable television to its members the revenue_ruling states that the term like organization as used in sec_501 of the code is applicable to those mutual or cooperative organizations that are engaged in activities similar in nature to a public utility-type service this ruling was cited affirmatively in revrul_2002_54 r b date and revrul_2002_55 2002_37_irb_529 date we have cited these three rulings to support the conclusion that providing electric services on a cooperative basis are public utility- type services and thus qualify as like organization activities revrul_2002_55 r b provides that in order to maintain tax exemption under sec_501 the cooperative must compute the percent member income test in each taxable_year the test requires a cooperative to combine all sources of income not otherwise excludable under sec_501 or c and calculate whether more than percent of that income is derived from non-members the cooperative has the burden_of_proof to establish that it satisfies the percent member income test for each taxable_year in 44_tc_305 acg 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization's operations ie subordination of capital discussion redemption of capital credits at discount sec_501 of the code provides for the federal tax exemption of electric cooperatives including other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acg 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organized and operated as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra thus the redemption of capital credits at a discount rate cannot violate any of these cooperative principles in order for the organization to remain exempt under sec_501 revrul_72_36 supra also describes additional requirements that are fundamental to the organization and operations of cooperatives described in sec_501 the revenue_ruling requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned sec_501 provides that a cooperative exempt under this code section must derive percent or more of its income from members for the sole purpose of meeting losses_and_expenses in order to qualify for and maintain tax exemption the percent member income test requires that percent or more of the cooperative’s income be derived from members and used to pay for services listed in sec_501 see also revrul_2002_54 2002_37_irb_527 and revrul_2002_55 2002_37_irb_529 in each particular tax_year the cooperative must combine all income received and calculate under this test the cooperative is not tax-exempt under sec_501 of the code if less than percent of its income is derived from members and used to pay for services listed in sec_501 this private_letter_ruling does not address the issue of whether the redemption of capital credits counts as non-member income under the percent member income test a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by cooperative bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time your bylaws and proposed board_of trustees policy provide for the redemption of capital credits at a discount the redemption will be at a discount ie the capital credits are not paid on the face value of the accounts but at the present_value at the time the redemption is made you will transfer the difference between the discounted amount and the original amount in the capital credit accounts to your net savings account the redemption program will be voluntary to current or former members the primary issue raised by the operation of the redemption program is whether it violates any of the cooperative requirements described in puget sound plywood supra and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we also note that the cooperative and its board_of directors and management has fiduciary duties to former members and the former members can enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess ie capital credits over the cost of electricity service is also not adversely affected the cooperative principle of subordination of capital is satisfied because the proposed redemption program does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the redemption program permits members and former members to receive the present_value of their capital credit accounts ie patronage savings at a date earlier than a 20-year holding_period or cycle the discount rate is in accordance with the prevailing market rate thus redeeming the capital credits at a discount rate would not violate cooperative principles and your tax-exempt status under sec_501 would not be jeopardized assuming you meet the percent member income test you have said that the difference between the face_amount of the equity_capital credit and the amount_paid would be reserved as permanent equity to be distributed only at your dissolution or liquidation the issue is whether this proposal violates cooperative principles this proposal does not violate the cooperative requirements of democratic control by members and non-forfeiture of a member's right to your assets because your trustees are subject_to and responsive to the control of the members we note that the members of the cooperative elect the trustees and any members may submit resolutions to change the cooperative operations subject_to approval of the majority of members consequently the transfer of the difference between the face_amount of the equity_capital credit and the amount_paid to permanent equity or net savings under these circumstances does not violate any cooperative requirements and therefore your exempt status under sec_501 is not adversely affected assuming you satisfy the percent member income test for the particular tax_year accordingly based on the foregoing facts and circumstances we rule as follows following the adoption by the members of your proposed policy to accommodate patronage credit discounting you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code your proposed discounting of equity_capital as contemplated is consistent with the requirements of revrul_72_36 1972_1_cb_151 and will not constitute a forfeiture of patronage capital the proposed methodology for determining the discount rate is consistent with the precepts of cooperative tax law and is within the board_of trustees’ discretion this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely donna e moore for mary j salins manager exempt_organizations technical group enclosure notice
